DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 2 and 13-20 is withdrawn in view of the newly discovered reference(s) to Lukacs et al. (US20050272183).  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings were received on 1/4/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaggares et al. (US20170143297, hereinafter Chaggares) in view of Hanafy (EP0641602, hereinafter Hanafy) and further in view of Lukacs et al. (US20050272183, hereinafter Lukacs).
Regarding claims 1 and 13, Chaggares discloses an ultrasound transducer, comprising: a piezoelectric material (150) having a coefficient of thermal expansion; a frame (170) surrounding an outer perimeter of the piezoelectric material, where the frame has a coefficient of thermal expansion that is similar to a coefficient of thermal expansion of the piezoelectric material 
Chaggares fails to disclose the frame, piezoelectric material and lens have a concave curvature that is configured to focus ultrasound signals produced from the transducer elements.
Hanafy discloses a phased array transducer comprising a frame, a piezoelectric material and lens having a concave curvature that is configured to focus ultrasound signals produced from the transducer elements. Hanafy discloses a structure that operates in a broad range of frequencies. Therefore, it is the Examiner's position that it would have been obvious at the time the invention was filed to form a concave structure as the one disclosed by Hanafy to obtain an ultrasound transducer that operates in a broad range of frequencies.
The combination of Chaggares and Hanafy fails to disclose the lens and the matching layers including filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material.
Lukacs shows in Figs. 8 and 9 an ultrasound transducer comprising filled kerfs (118, 122, paragraph 0034) extending through matching layers (116, 126), the piezoelectric layer (106), into the lens (302). Lukacs discloses the plurality of kerf slots designed to define a plurality of array elements. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to extend the kerf slots into the lens of the ultrasonic transducer to define the plurality of array elements as disclosed by Lukacs. 
Regarding claims 3 and 15, Chaggares discloses the frame including a pair of side rails and a filler material (soft material) surrounding the piezoelectric material (see paragraph 31).
Regarding claims 4, 6, 7, and 16, Chaggares discloses a frame made of molybdenum (paragraph 37). In the same paragraph, Chaggares discloses the use of other conductive and non-conductive materials to form the frame. Therefore, it is the Examiner's position that it would have been obvious to make the frame out of alumina or any other known material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claims 5 and 17, the frame, as disclosed by Chaggares is open on opposing sides and is filled with an epoxy that allows the frame to be bent into the concave curvature. See Fig. 3A.
Regarding claims 8, 9 and 18, it is the Examiner's position that it would have been an obvious design choice to provide a support frame having the desired shape needed to accommodate and secure the piezoelectric material having a predetermined shape. 
Regarding claims 10-12, 19 and 20, Hanafy discloses the curvature of the transducer in an elevation and azimuthal direction. See Hanafy Figs. 5-8.
Regarding claim 14, Lukacs discloses the lens including a number of kerf cuts that align with the kerf cuts in the piezoelectric material that define the individual transducer elements. (See Figs. 8 and 9, element 302) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. SAN MARTIN/Primary Examiner, Art Unit 2837